Title: To John Adams from John Trumbull, 24 September 1800
From: Trumbull, John
To: Adams, John



Sir
Hartford Septr. 24th: 1800

In my last, I asserted that Connecticut would continue firm against all efforts of the present factions. Our Freemen’s Meetings are now past; & notwithstanding evry exertion of our Jacobins, their expectations have been wholly disappointed. We are not ripe for revolutions, but are generally decisive adherents to our present governments & our antient institutions.
The facts & observations contained in your Letter of the 10th: instant, I have long known to be true. But whatever clamour was made a few months since, by a certain description of federalists, on account of some acts of the Administration, it has generally subsided among us. It had no influence on the suffrages of the freemen, & I believe will have as little on the choice of our Electors.
As to our Jacobins, however they may sometimes for political reasons extol those measures of your Administration, which they hoped would cause a fatal division among the federalists, however some of them may wish to impress You with a favorable opinion of the “correctness of their judgment” &c, every Man among them is desirous of change; for it is only under a change, that they hope to attain that weight of influence at which they so long have aimed, & those promotions to office, for which their Leaders have so long panted in vain.—Yet the Candidate of their Party is not with many of them, the Man of their wishes. They are jealous of that the cautious timidity of his temper, & his love of general popularity, might lead him,  in office, rather to favour that Party who now oppose his election, than to adopt decided measures to promote all the designs, & satisfy the personal expectations of his own. Some of them, at least in a neighbouring State, cast their eye on a Man, equal in talents, desperate in fortunes, & far superior in activity & the arts of intrigue. Whether a weak confidence in their strength may induce them to risque a division of their votes, must be left to the decision of Time, the universal Arbitrator in dubious cases.
Triumphant predictions of the fate of the next Election, though previous to the choice of the Electors, continue to be made on all sides. I see no rational ground of discouragement; though I agree that should the Federal Party fail of success, it will be wholly owing to the causes You mention.
I expect to be at Newhaven, during the sessions of our General Assembly next month, & hope either there, or at Hartford, to have the pleasure of seeing You on your Journey to the seat of Government.
With the most affectionate Respect / I am as ever / Your most Obedt. Servt.
John Trumbull